Name: Commission Regulation (EEC) No 2040/86 of 30 June 1986 laying down detailed rules for the application of the co-responsibility levy in the cereals sector
 Type: Regulation
 Subject Matter: agricultural structures and production
 Date Published: nan

 1 . 7 . 86 Official Journal of the European Communities No L 173/65 COMMISSION REGULATION (EEC) No 2040/86 of 30 June 1986 laying down detailed rules for the application of the co-responsibility levy in the cereals sector the Commission must be in a position to assess such measures at the earliest opportunity ; Whereas the Management Committee for Cereals has not given an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 4 (7) thereof, Whereas Article 4 of Regulation (EEC) No 2727/75 provides for the introduction of a co-responsibility levy system applicable to cereals produced in the Community ; whereas detailed rules of application should be adopted to implement that system ; Whereas cereals that undergo first-stage processing or are taken over by the intervention agency or exported as grain are to be subject to the co-responsibility levy ; whereas a definition of first-stage processing should be given ; Whereas, in the case of first-stage processing, the persons liable for that levy and the intervals at which payments are to be transferred by the latter should be identified ; whereas, in the other cases where the levy is payable, the deadline for collection should be fixed ; Whereas, in the case of resale of intervention stocks, provision must be made to ensure that the levy is not collected a second time ; Whereas only cereals produced in the Community are to be subject to the co-responsibility levy ; whereas provision should therefore be made to exempt imported cereals which are re-exported or processed, subject to the presen ­ tation of certain evidence ; Whereas one of the objectives of the co-responsibility levy system is to make producers more aware of the realities of the market ; whereas, to that end, the burden of the levy should be passed on to them ; whereas an invoicing system which takes account of that requirement should accordingly be introduced ; whereas the principle whereby the levy is to be passed on is to apply notwithstanding any contractual clause to the contrary ; Whereas the processors must keep accounts at the disposal of the national authorities in order to enable the latter to carry out effective controls ; Whereas, to ensure sound application of the levy system , further national measures appear to be necessary ; whereas Article 1 1 . The co-responsibility levy referred to in Article 4 of Regulation (EEC) No 2727/75 shall be payable on cereals where they :  enter into first-stage processing, or  are taken over by intervention agencies, or  are exported as grain to Portugal during the first stage or to third countries ; 'export' shall mean the comple ­ tion of customs export formalities . When determining the quantities subject to the levy by virtue of first-stage processing, account shall be taken of the quantities of cereals entering the undertaking with a view to such processing. 2 . For the purposes of this Regulation, ' first-stage processing' shall mean any treatment of grain such that the product obtained may no longer be classified under Chapter 10 of the Common Customs Tariff . Processing of cereals delivered or placed at the disposal of an underta ­ king by a producer with a view to subsequent utilization on his holding shall be considered first-stage processing. First-stage processing operations carried out by a producer on his agricultural holding shall be exempt from the co-responsibility levy where the product obtained is used on that holding for animal feed . Article 2 1 . The levy shall be paid by operators who undertake processing within the meaning of Article 1 (2). The levy shall be paid to the competent body appointed for the purpose by each Member State , in respect of processing operations carried out in one month . Payment must be made by the end of the month following the said period at the latest . On each payment, a declaration in writing in accordance with the model set out in the Annex shall be forwarded to the competent authority. (') OJ No L 281 , 1 . 11 . 1975, p . 1 . 2) OJ No L 139 , 24 . 5 . 1986, p . 29 . No L 173/66 Official Journal of the European Communities 1 . 7 . 86 2. In the case of intervention , the co-responsibility levy shall be collected at the time of payment of the buying-in price by the intervention agency. 3 . In the case of export as grain , the co-responsibility levy shall be collected by the competent authorities by the end of the month following that in which export formalities are completed at the latest . 4 . Before the 1 5th of each month, Member States shall notify the Commission of sums collected during the previous month , indicating the corresponding quantities of cereals subject to the co-responsibility levy. Article 3 The co-responsibility levy may be collected once only in respect of one and the same quantity of cereals. In the case of resale of intervention stocks, the interven ­ tion agency shall issue a certificate of eligibility for exemption from the co-responsibility levy for given quan ­ tities . Extracts of that certificate may be issued . Article 4 Cereals imported from third countries or from Portugal and processed or re-exported to third countries or to Portugal shall be exempt from the co-responsibility levy. That exemption shall be depending upon submission of evidence that the product processed or re-exported is the same as the product previously imported . Article, 5 1 . Operators who carry out the operations referred to in Article 1 ( 1 ) shall pass on the co-responsibility levy to their suppliers . The levy shall also be passed on at each transaction prior thereto, as far as supply by the producer. Supporting documents for each of the transactions referred to in the first subparagraph shall indicate separa ­ tely the amount of the levy deducted . 2 . The levy shall also be passed on, as provided for in paragraph 1 , in contracts concluded or executed prior to the marketing year during which the co-responsibility levy is collected . Article 6 The operators referred to in Article 2 ( 1 ) shall keep accounts at the disposal of the competent national autho ­ rity, indicating in particular : (a) the names and addresses of the producers or operators who delivered cereal to them as grain ; (b) the quantities involved in the abovementioned deliv ­ eries ; (c) the amount of the co-responsibility levy deducted ; (d) the quantities of cereals processed, subject to and exempt from the levy. Article 7 1 . Member States shall take any additional measures required to ensure that the co-responsibility levy is collected in accordance with this Regulation , and in parti ­ cular measures concerning controls . To that end Member States may draw up a list giving the names of the opera ­ tors referred to in Article 2 ( 1 ). 2 . Member States shall notify the Commission before 1 October 1986 of the measures referred to in paragraph 1 . Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1986 . For the Commission Frans ANDRIESSEN Vice-President 1 . 7 . 86 Official Journal of the European Communities No L 173/67 ANNEX Name : Address : Certify that I have processed the following quantities of cereals in the month of : Quantity processed Corresponding quantity purchased Liable/exempt Levycollected Subject to co-responsibility levy Exempt from the co-responsibility levy (certifi ­ cate attached) 0  imported cereals  cereals purchased from an intervention agency in accordance with Article 3 ¢ &lt; A,  cereals exempt under Regulation (EEC) No 2040/86  other exemption